The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-3, 5-9, 11-17, and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Suk et al (US 20170018462 A1; hereinafter Suk), in view of Cheng et al (US 20150372145 A1, of record; hereinafter Cheng), in further view of Umezaki (US 20080062112 A1; hereinafter Umezaki). 
Regarding claim 1, Suk teaches a semiconductor device including a gate-all-around field effect transistor  (GAA FET) (see [0002, 0025, 0128] and Figs. 13+; [0128+]), the GAA FET comprising:
a first channel region (110; Fig. 27; [0171, 0182]; see [0065, 0069]) disposed over a bottom fin structure (160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310) protruding from a substrate (100; [0137]); 
a first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) disposed over the bottom fin structure (160; [0148-0149], [0154-0155]) and connected to the first channel region (110; Fig. 27; [0171, 0182]; see [0065, 0069]); 
(see below for “a second source region made of a different material than”) the first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) and disposed over the bottom fin structure (160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310); 
a gate dielectric layer (130; Fig. 27; [0176, 0184]) wrapping around the first channel region (110; Fig. 27; [0171, 0182]; see [0065, 0069]); and 
a gate electrode layer (120; Fig. 27; [0177, 0186]) disposed on the gate dielectric layer (130; Fig. 27; [0176, 0184]), 
wherein: (see below for “the second source region is in contact with”) the gate dielectric layer (130; Fig. 27; [0176, 0184]), and the first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159] (see below for “completely surrounds the second source region”). 
As noted above, Suk does not expressly disclose “second source region made of a different material than the first source region and disposed over the bottom fin structure” and “the second source region is in contact with the gate dielectric layer, and the first source region completely surrounds the second source region”.
However, in the analogous art, Cheng teaches a semiconductor device and fabricating method thereof ([Title]), wherein (Figs. 1A-12C; [0045+]) a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) are disposed over the substrate (10) and below the source region (4S) and the drain region (4D), where the second semiconductor material portions (30) and the first semiconductor material portions (40) have different lattice constants [0058], and source region (3S, 4S) and a drain region (3D, 4D) can be formed on portions of the vertical stack (30, 40) of the second semiconductor material portions (30) and the first semiconductor material portions (40) [0065]), and a side face of a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) contact gate dielectric layer (50; Fig. 12B; [0088]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cheng’s source and drain region into Suk’s device, and thereby, modified Suk’s (by Cheng) device will have 
a second source region (in view of Cheng 3S; Fig. 12B; [0050, 0058, 0065]; highest layer 3S) made of a different material than the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) and disposed over the bottom fin structure (Su 160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310); 
a gate dielectric layer (Su 130; Fig. 27; [0176, 0184]) wrapping around the first channel region (Su 110; Fig. 27; [0171, 0182]; see [0065, 0069]); and 
a gate electrode layer (Su 120; Fig. 27; [0177, 0186]) disposed on the gate dielectric layer (Su 130; Fig. 27; [0176, 0184]), 
wherein: the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]) is in contact with the gate dielectric layer (Su 130; Fig. 27; [0176, 0184]), and the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) (see below for “completely surrounds”) the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]).
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a source region that collectively constitutes a doped semiconductor fin having a parallel pair of sidewalls and having a uniform width and the entirety of the drain region collectively constitutes another doped semiconductor fin having a parallel pair of sidewalls and having the same uniform width (Cheng [0069]).
Still, modified Suk (by Cheng) does not expressly teach the second source region is in contact with the gate dielectric layer, and the first source region completely surrounds the second source region”
However, in the analogous art, Umezaki teaches a liquid crystal display device ([0002]), wherein ([0460]) one of a source region and a drain region of the TFT 5124 may be provided so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased ([0460]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Umezaki’s source region and drain region structure into Suk’s (by Cheng) device, and thereby, modified Suk’s (by Cheng and Umezaki) device will have 
the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]) is in contact with the gate dielectric layer (Su 130; Fig. 27; [0176, 0184]), and the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159] in view of Umezaki [0460]) completely surrounds (where Umezaki [0460] states that one of a source region and a drain region of the is provided so as to surround the other of the source region and the drain region) the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058])
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a source region and a drain region so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased (Umezaki [0460]).
Regarding claim 2, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 1.
Modified Suk (by Cheng and Umezaki) further teaches wherein: part of the gate dielectric layer (Su 130; Fig. 27; [0176, 0184]) and the gate electrode (Su 120; Fig. 27; [0177, 0186]) is disposed between the first channel region (Su 110; Fig. 27; [0171, 0182]; see [0065, 0069])  and the bottom fin structure (Su 160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310).  
Regarding claim 3, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 1.
Modified Suk (by Cheng and Umezaki) further teaches wherein: the first channel region (Su 110; Fig. 27; [0031, Claim 13, 0171, 0182]; see [0065, 0069]) is made of Si or a Si-based compound, and the first source region (Suk 150/155; Fig. 20a; [0074]) is made of Ge or SiGe
Regarding claim 5, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 1.										Modified Suk (by Cheng and Umezaki) further teaches wherein: the GAA-FET (Fig. 13; [0128, 0025, 0002]) further comprises a third source region (in view of Cheng 3S; Fig. 12B; [0065]; lower layer of 3S) disposed between the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) and the bottom fin structure (Su 160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310), and the third source region (in view of Cheng 3S; Fig. 12B; [0065]; lower layer of 3S) is made of a same material as the second source region (in view of Cheng 3S; Fig. 12B; [0050, 0058, 0065]).  
Regarding claim 6, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 5.
Modified Suk (by Cheng and Umezaki) further teaches wherein: the GAA-FET (Su Fig. 13; [0128, 0025, 0002]) further comprises 
an interlayer dielectric (ILD) layer (Su 190; Fig. 27; [0162-0163]) covering the first channel region (Su 110; Fig. 27; [0031, Claim 13, 0171, 0182]; see [0065, 0069]), and 
an insulating layer (Su 140; Fig. 27; [0053]) made of a different material than the ILD layer is disposed in contact with the third source region (in view of Cheng 3S; Fig. 12B; [0065]; lower layer of 3S).
Regarding claim 7, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 5.
Modified Suk (by Cheng and Umezaki) further teaches wherein the GAA-FET is a p-type FET (I; Fig. 13; [0128, 0025, 0002]).  
Regarding claim 8, Suk teaches a semiconductor device, comprising a p-channel (I; Fig. 13; [0128, 0025]) gate-all-around field effect transistor ([0002]) (p-GAA FET) and an n-channel (I; Fig. 13; [0128, 0025]) gate-all-around around field effect transistor ([0002]) (n-GAA FET) (see the entire document, specifically Figs. 13+; [0128+], and as cited below), wherein: 
each of the p-GAA FET (I; Fig. 13; [0128, 0025, 0002]) and the n-GAA-FET (II; Fig. 13; [0128, 0025, 0002]) comprises:
a bottom fin structure (160 and 260; [0148-0149], [0154-0155]; where 160 and 260 are remaining portions of 310 and 315, respectively) disposed over a substrate (100; [0137]);
 a first channel region (110 and 210; Fig. 27; [0171, 0182]; see [0065, 0069])  disposed over the bottom fin structure (160 and 260; [0148-0149], [0154-0155]; where 160 and 260 are remaining portions of 310 and 315, respectively); 
a gate structure (120/130 and 220/230; Fig. 15; [0142-0144]) wrapping around the first channel region (110 and 210; Fig. 27; [0171, 0182]; see [0065, 0069]); and 
a source/drain (S/D) structure (150/155 and 250/255; Fig. 20a; [0152-0159])  formed over the bottom fin structure (160 and 260; [0148-0149], [0154-0155]; where 160 and 260 are remaining portions of 310 and 315, respectively), and 
in the p-GAA FET (I; Fig. 13; [0128, 0025, 0002]): 
the S/D structure (150/155; Fig. 20a; [0152-0153]) includes a first S/D layer (150/155; Fig. 20a; [0152]) and (see below for “a second S/D layer having a different lattice constant from than”) the first S/D layer (150/155; Fig. 20a; [0152-0153]), 
the first S/D layer (150/155; Fig. 27 in view Fig. 20a; [0152-0153])  is connected to the first channel region (110; Fig. 27; [0171]),
 the first S/D layer (150/155; Fig. 20a; [0152])  is made of a different material than the first channel region (110; Fig. 27; [0171]),
(see below for “the second S/D layer is in contact with”) the gate structure (120/130), and (see below for “the second S/D layer is completely surrounded by”) the first S/D layer (150/155).  
As noted above, Suk does not expressly teach “the S/D includes a first S/D layer and a second S/D layer having a different lattice constant from than the first S/D layer, the first S/D layer is connected to the first channel region, the first S/D layer is made of a different material than the first channel region, the second S/D layer is in contact with the gate structure, and the second S/D layer is completely surrounded by the first S/D layer”.
However, in the analogous art, Cheng teaches a semiconductor device and fabricating method thereof ([Title]), wherein (Figs. 1A-12C; [0045+]) a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) are disposed over the substrate (10) and below the source region (4S) and the drain region (4D), where the second semiconductor material portions (30) and the first semiconductor material portions (40) have different lattice constants [0058], and source region (3S, 4S) and a drain region (3D, 4D) can be formed on portions of the vertical stack (30, 40) of the second semiconductor material portions (30) and the first semiconductor material portions (40) [0065]), and a side face of a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) contact gate dielectric layer (50; Fig. 12B; [0088]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cheng’s source and drain region into Suk’s device, and thereby, modified Suk’s (by Cheng) device will have
the S/D structure (Suk 150/155; Fig. 20a; [0152-0153]) includes a first S/D layer (Suk 150/155; Fig. 20a; [0152]) and a second S/D layer (in view of Cheng 3S/3D; Fig. 12B; [0065]) having a different lattice constant from than the first S/D layer (Suk 150/155; Fig. 20a; [0152-0153]), 
the first S/D layer (Suk 150/155; Fig. 27 in view Fig. 20a; [0152-0153])  is connected to the first channel region (Suk 110; Fig. 27; [0171]),
 the first S/D layer (Suk 150/155; Fig. 20a; [0152])  is made of a different material than the first channel region (Suk 110; Fig. 27; [0171]),
the second S/D layer (in view of Cheng 3S/3D; Fig. 12B; [0065]) is in contact with the gate structure (Suk 120/130), and the second S/D layer (in view of Cheng 3S/3D; Fig. 12B; [0065]) (see below for “is completely surrounded by”) the first S/D layer (Suk 150/155). 
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a source region that collectively constitutes a doped semiconductor fin having a parallel pair of sidewalls and having a uniform width and the entirety of the drain region collectively constitutes another doped semiconductor fin having a parallel pair of sidewalls and having the same uniform width (Cheng [0069]).
Still, modified Suk (by Cheng) does not expressly teach “the second S/D layer is completely surrounded by the first S/D layer)”.
However, in the analogous art, Umezaki teaches a liquid crystal display device ([0002]), wherein ([0460]) one of a source region and a drain region of the TFT 5124 may be provided so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased ([0460]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Umezaki’s source region and drain region structure into Suk’s (by Cheng) device, and thereby, modified Suk’s (by Cheng and Umezaki) device will have the second S/D layer (in view of Cheng 3S/3D; Fig. 12B; [0065]) is completely surrounded (where Umezaki [0460] states that one of a source region and a drain region of the is provided so as to surround the other of the source region and the drain region) by the first S/D layer (Suk 150/155 in view of Umezaki [0460])
The ordinary artisan would have been motivated to modify Cheng in the manner set forth above, at least, because this inclusion provides a source region and a drain region so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased (Umezaki [0460]).
Regarding claim 9, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 8.
Modified Suk (by Cheng and Umezaki) further teaches wherein: the first channel regions (Suk 110 and 210; Fig. 27; [0031, Claim 13, 0171, 0182]; see [0065, 0069]) is made of Si or a Si-based compound, and the first S/D layer (Suk 150/155; Fig. 20a; [0074]) is made of Ge or SiGe
Regarding claim 11, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 8. 
Modified Suk (by Cheng and Umezaki) further teaches wherein multiple first channel regions (Suk 110/115; Fig. 27) and corresponding multiple first S/D layers (Cheng 4S/4D; Fig. 12B; [0065]) are provided in a vertical direction.
Regarding claim 12, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 8. 
Modified Suk (by Cheng and Umezaki) further teaches 
wherein, in the n-GAA-FET (Suk II; Fig. 13; [0128, 0025, 0002]): the S/D structure (Suk 250/255; Fig. 20a; [0152-0159]) includes a third S/D layer (Cheng 3S/3D; Fig. 12B; [0065]; highest layer of 3S and 3D), the third S/D layer (Cheng 3S/3D; Fig. 12B; [0065]; highest layer of 3S and 3D) is connected to the first channel region (Suk 210; Fig. 27; [0171, 0182]; see [0065, 0069, 0075]) and in contact with the gate structure (Suk 220/230), and the third S/D layer (Cheng 3S/3D; Fig. 12B; [0065]; highest layer of 3S and 3D) has a different lattice constant than the first channel region (Suk 210; Fig. 27; see [0075]; layer 255 may include a material having a lattice constant smaller than or equal to that of the second wire pattern 210).  
Regarding claim 13, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 12. 									Modified Suk (by Cheng and Umezaki) further teaches wherein, in the n-GAA-FET (II; Fig. 13; [0128, 0025, 0002]), the S/D structure (250/255; Fig. 27; [0158-0159]) includes no layered structure.
Regarding claim 14, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 12. 									Modified Suk (by Cheng and Umezaki) further teaches wherein, in the n-GAA-FET (II; Fig. 13; [0128, 0025, 0002]), the third S/D layer (Cheng 3S/3D; Fig. 12B; [0065]) is in contact with the bottom fin structure (Suk 260).  
Regarding claim 15, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 8. 
Modified Suk (by Cheng and Umezaki) further teaches wherein, in the p-GAA-FET (I; Fig. 13; [0128, 0025, 0002]), the first S/D layer (Suk 150/155; Fig. 20a; [0152])   is separated from the bottom fin structure (Suk 160).  
Regarding claim 16, Suk teaches a semiconductor device including a gate-all-around field effect transistor  (GAA FET) (see [0002, 0025, 0128] and Figs. 13+; [0128+]), the GAA FET comprising:
a first channel region (110; Fig. 27; [0171, 0182]; see [0065, 0069]) disposed over a bottom fin structure (160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310) protruding from a substrate (100; [0137]); 
a second channel region (115; Fig. 27; [0171]; see [0086-0101]) disposed over the bottom fin structure (160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310) at a different height than the first channel region (110; Fig. 27; [0171, 0182]; see [0065, 0069]); 
a gate structure ({120, 130}; Fig. 27; [0176-0177, 0184-0186]) wrapping around the first channel region (110) and the second channel region (115); 
a first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) disposed over the bottom fin structure (160; [0148-0149], [0154-0155]) and connected to the first channel region (110) and the second channel region (115); and 
(see below for “a second source region disposed over”) the bottom fin structure (160; [0148-0149], [0154-0155]), 
wherein: (see below for “the second source region is in contact with”) the gate structure ({120, 130}; Fig. 27; [0176-0177, 0184-0186]), a lattice constant of the first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) is different from a lattice constant of (see below for “the second source region”), and 
the first source region (150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) (see below for “completely surrounds the second source region”).  
As noted above, Suk does not expressly disclose “a second source region disposed over the bottom fin structure, wherein a lattice constant of the first source region is different from a lattice constant of the second source region; and the first source region completely surrounds the second source region”).
However, in the analogous art, Cheng teaches a semiconductor device and fabricating method thereof ([Title]), wherein (Figs. 1A-12C; [0045+]) a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) are disposed over the substrate (10) and below the source region (4S) and the drain region (4D), where the second semiconductor material portions (30) and the first semiconductor material portions (40) have different lattice constants [0058], and source region (3S, 4S) and a drain region (3D, 4D) can be formed on portions of the vertical stack (30, 40) of the second semiconductor material portions (30) and the first semiconductor material portions (40) [0065]), and a side face of a source region (3S; Fig. 12B; [0065]) and a drain region (3D; Fig. 12B; [0065]) contact gate dielectric layer (50; Fig. 12B; [0088]). 	It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cheng’s source and drain region into Suk’s device, and thereby, modified Suk’s (by Cheng) device will have 
a second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]; highest layer 3S) disposed over the bottom fin structure (Suk 160; [0148-0149], [0154-0155]), 
wherein: 
the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]; highest layer 3S) is in contact with the gate structure (Suk {120, 130}; Fig. 27; [0176-0177, 0184-0186]), a lattice constant of the first source region (Suk 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) is different from a lattice constant of the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]; highest layer 3S), and 
the first source region (Suk 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]) (see below for “completely surrounds”) the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]; highest layer 3S).  
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a source region that collectively constitutes a doped semiconductor fin having a parallel pair of sidewalls and having a uniform width and the entirety of the drain region collectively constitutes another doped semiconductor fin having a parallel pair of sidewalls and having the same uniform width (Cheng [0069]).
Still, modified Suk (by Cheng) does not expressly teach the first source region completely surrounds the second source region”
However, in the analogous art, Umezaki teaches a liquid crystal display device ([0002]), wherein ([0460]) one of a source region and a drain region of the TFT 5124 may be provided so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased ([0460]). 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Umezaki’s source region and drain region structure into Suk’s (by Cheng) device, and thereby, modified Suk’s (by Cheng and Umezaki) device will have 
the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159] in view of Umezaki [0460]) completely surrounds (where Umezaki [0460] states that one of a source region and a drain region of the is provided so as to surround the other of the source region and the drain region) the second source region (in view of Cheng 3S; Fig. 12B; [0065, 0058]).
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a source region and a drain region so as to surround the other of the source region and the drain region, where a wide channel width can be obtained in a small area and switching capability can be increased (Umezaki [0460]).
Regarding claim 17 modified Suk (by Cheng and Umezaki) teaches all of the features of claim 16.
Modified Suk (by Cheng and Umezaki) further teaches wherein: the first channel region (Su 110; Fig. 27; [0031, Claim 13, 0171, 0182]; see [0065, 0069]) is made of Si or a Si-based compound, and the first source region (Suk 150/155; Fig. 20a; [0074]) is made of Ge or SiGe
Regarding claim 19, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 16.
Modified Suk (by Cheng and Umezaki) further comprising a third source region (in view of Cheng 3S; Fig. 12B; [0065]; lower layer of 3S) disposed between the bottom fin structure (Su 160; Fig. 27 in view of Fig. 14; [0148-0149], [0154-0155]; where 160 is remaining portion of 310) and the first source region (Su 150/155; Fig. 27 in view of Fig. 20a; [0152-0159]), and made of a same material as the second source region (in view of Cheng 3S; Fig. 12B; [0050, 0058, 0065]).  
Regarding claim 20, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 19.
Modified Suk (by Cheng and Umezaki) further teaches wherein: the GAA-FET (Su Fig. 13; [0128, 0025, 0002]) further comprises 
an interlayer dielectric (ILD) layer (Su 190; Fig. 27; [0162-0163]) covering the first channel region (Su 110; Fig. 27; [0031, Claim 13, 0171, 0182]; see [0065, 0069]), and 
an insulating layer (Su 140; Fig. 27; [0053]) made of a different material than the ILD layer is disposed in contact with the third source region (in view of Cheng 3S; Fig. 12B; [0065]; lower layer of 3S).
4.	Claims 4, 10, and 18 are rejected under 35 U.S.C.103 as being unpatentable over Suk et al (US 20170018462 A1; hereinafter Suk), in view of Cheng et al (US 20150372145 A1; hereinafter Cheng), further in view of Umezaki (US 20080062112 A1; hereinafter Umezaki) and Kwok et al (US 20120181625 A1; hereinafter Kwok). 
Regarding claim 4, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 3. 
Modified Suk (by Cheng and Umezaki) further teaches the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) (see below for “are made of SiGe, and a Ge content”) of the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) (see below for “is smaller than a Ge content”) of the first source region (Suk 150/155; Fig. 20a; [0074]). 
As noted above, modified Suk (by Cheng) does not expressly teach “(wherein: the second source region is made of SiGe, and a Ge content of the second source region is smaller than a Ge content of the first source region)”. 
However, in the analogous art, Kwok teaches a method of manufacturing strained source/drain structures ([Title]), wherein (Fig. 9; [0025+]) the at least one additional element is Ge and the second semiconductor material (236; Fig. 9; [0025]) is SiGe for a PFET device, and the atomic ratio of Ge in the second semiconductor material (236) is equal to or less than about 25 at %, and the third semiconductor material (238; Fig. 9; [0029])  is SiGe and the atomic ratio of Ge in the third semiconductor material (238) is greater than about 35 at %. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kwok’s semiconductor material percentages into Suk’s (by Cheng and Umezaki)  device, and thereby, modified Suk’s (by Cheng, Umezaki, and Kwok) device will have 
the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) is made of SiGe, and a Ge content (Kwok 238; Fig. 9; [0029]) of the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) is smaller than a Ge content (Kwok 236; Fig. 9; [0025])  of the first source region (Suk 150/155; Fig. 20a; [0074])
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a the third semiconductor material may function as a strainer to strain source/drain features to enhance carrier mobility and improve device performance (Kwok [0029]).
Regarding claim 10, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 9. 
Modified Suk (by Cheng and Umezaki) further teaches the second S/D layer (Cheng 3S/3D; Fig. 12B; [0065, 0058]) (see below for “are made of SiGe, and a Ge content”) of the first S/D layer (Suk 150; Fig. 20a; [0152]) (see below for “is greater than a Ge content”) of the second S/D layer (Cheng 3S/3D; Fig. 12B; [0065, 0058]). 
As noted above, modified Suk (by Cheng) does not expressly teach “(the second S/D layer) are made of SiGe, and  DM_US 78707465-1 095714 0062Application No.: 14/933,885a Ge content of (the first S/D layer) is greater than a Ge content of (the second S/D layer)”. 
However, in the analogous art, Kwok teaches a method of manufacturing strained source/drain structures ([Title]), wherein (Fig. 9; [0025+]) the at least one additional element is Ge and the second semiconductor material (236; Fig. 9; [0025]) is SiGe for a PFET device, and the atomic ratio of Ge in the second semiconductor material (236) is equal to or less than about 25 at %, and the third semiconductor material (238; Fig. 9; [0029])  is SiGe and the atomic ratio of Ge in the third semiconductor material (238) is greater than about 35 at %. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kwok’s semiconductor material percentages into Suk’s (by Cheng and Umezaki)  device, and thereby, modified Suk’s (by Cheng, Umezaki, and Kwok) device will have the second S/D layer (Cheng 3S/3D; Fig. 12B; [0065, 0058]) are made of SiGe, and  DM_US 78707465-1 095714 0062Application No.: 14/933,885a Ge content of (Kwok 236; Fig. 9; [0025]) of the first S/D layer (Suk 150; Fig. 20a; [0152]) is greater than a Ge content (Kwok 238; Fig. 9; [0029]) of the second S/D layer (Cheng 3S/3D; Fig. 12B; [0065, 0058])
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a the third semiconductor material may function as a strainer to strain source/drain features to enhance carrier mobility and improve device performance (Kwok [0029]).
Regarding claim 18, modified Suk (by Cheng and Umezaki) teaches all of the features of claim 17. 
Modified Suk (by Cheng and Umezaki) further teaches the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) (see below for “are made of SiGe, and a Ge content”) of the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) (see below for “is smaller than a Ge content”) of the first source region (Suk 150/155; Fig. 20a; [0074]). 
As noted above, modified Suk (by Cheng) does not expressly teach “(wherein: the second source region is made of SiGe, and a Ge content of the second source region is smaller than a Ge content of the first source region)”. 
However, in the analogous art, Kwok teaches a method of manufacturing strained source/drain structures ([Title]), wherein (Fig. 9; [0025+]) the at least one additional element is Ge and the second semiconductor material (236; Fig. 9; [0025]) is SiGe for a PFET device, and the atomic ratio of Ge in the second semiconductor material (236) is equal to or less than about 25 at %, and the third semiconductor material (238; Fig. 9; [0029])  is SiGe and the atomic ratio of Ge in the third semiconductor material (238) is greater than about 35 at %. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kwok’s semiconductor material percentages into Suk’s (by Cheng and Umezaki)  device, and thereby, modified Suk’s (by Cheng, Umezaki, and Kwok) device will have 
the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) is made of SiGe, and a Ge content (Kwok 238; Fig. 9; [0029]) of the second source region (Cheng 3S; Fig. 12B; [0065, 0058]) is smaller than a Ge content (Kwok 236; Fig. 9; [0025])  of the first source region (Suk 150/155; Fig. 20a; [0074])
The ordinary artisan would have been motivated to modify Suk in the manner set forth above, at least, because this inclusion provides a the third semiconductor material may function as a strainer to strain source/drain features to enhance carrier mobility and improve device performance (Kwok [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898